Exhibit 10.23

 

Ingredion Incorporated

Restricted Stock Units Award Agreement

 

Ingredion Incorporated (the “Company”) has granted you an award of Restricted
Stock Units (the “Award”) under the Ingredion Incorporated Stock Incentive Plan
(the “Plan”).  The Award represents the right to receive shares of Company
Common Stock in the future.  The grant date of the Award and the number of
Restricted Stock Units covered by this Award are set forth in the document you
have received entitled “Notice of Grant of Restricted Stock Units”.  The Notice
of Grant of Restricted Stock Units and these terms and conditions collectively
constitute the Award Agreement for the Award.  This Award Agreement and the Plan
together govern your rights under the Plan and set forth all of the conditions
and limitations affecting such rights.

 

Capitalized terms used in this Award Agreement shall have the meanings ascribed
to them in the Plan or in this Award Agreement. If there is any inconsistency
between the terms of this Award Agreement and the terms of the Plan, except as
otherwise expressly provided in the Plan, the Plan’s terms shall supersede and
replace the conflicting terms of this Award Agreement.

 

Overview of Your Grant

 

1.              General.  Except as provided below, you shall not be entitled to
any privileges of ownership with respect to the shares of Common Stock subject
to the Award unless and until, and only to the extent, the Restricted Stock
Units subject to the Award are settled and you become a stockholder of record
with respect to such shares as provided herein.  The Company agrees to reserve
and keep available, either in treasury or out of its authorized but unissued
shares of Common Stock, the full number of shares subject to the Award.

 

2.              Vesting Period. The Restricted Stock Units awarded and/or
credited under this Award Agreement will become fully vested on
                         (the “Vesting Date”).  During the period beginning on
the Grant Date and ending on the Vesting Date (the “Vesting Period”) the
Restricted Stock Units awarded and/or credited under this Award Agreement may
not be sold, transferred, assigned, pledged, hypothecated or otherwise
encumbered or disposed of, except as provided in the Plan or this Agreement.  If
all of the terms and conditions of the Award Agreement and the Plan are met on
the Vesting Date, subject to Section 10 of this Award Agreement, then you will
be issued certificates for the number of shares of Common Stock subject to the
Restricted Stock Units then held by you which were issued and/or credited to you
under this Award Agreement.  The issuance shall occur upon the Vesting Date or
as soon as administratively practicable thereafter (but in no event later than
thirty (30) days following the Vesting Date).

 

3.               Termination of Employment: In the event that you terminate
employment with the Company, its affiliates, and/or its Subsidiaries for any
reason, or in the event that the Company, its affiliates, and/or its
Subsidiaries terminates your employment with or without Cause, all of the
unvested Restricted Stock Units you hold at the time your employment terminates
shall be forfeited to the Company, subject to Section 3.3 of the Plan and
provided, that in the event your employment with the Company is terminated due
to (a) death, (b) disability or (c) retirement (i) on or after age 55 with a
minimum of 10 years employment with or service to the Company or its
Subsidiaries or affiliates or (ii) on or after age 62, a prorated portion of the
Restricted Stock Units awarded and/or credited under this Award Agreement shall
vest.  Such proration shall be calculated by multiplying the number of
Restricted Stock Units awarded and/or credited under this Award Agreement by a
fraction, the numerator of which is the number of full months that have elapsed
between the Grant Date and your termination date and the denominator of which is
36.

 

4.               Voting Rights and Dividends.  You do not have the right to vote
any shares of Common Stock or to receive dividends on them prior to the date
such shares are to be issued to you pursuant to the terms of this Award
Agreement.  As of each date on which dividends are paid on the Common Stock, the
Company shall credit to the Award additional Restricted Stock Units, the number
of which shall be

 

Restricted Stock Units – Global

 

--------------------------------------------------------------------------------


 

determined by multiplying the amount of such dividend per share of Common Stock
by the number of shares of Common Stock then subject to the Award, and dividing
the product thereof by the Fair Market Value of a share of Common Stock on the
applicable dividend payment date.

 

5.              Income Tax and Social Insurance Contribution Withholding: Prior
to the issuance or delivery of any shares of Common Stock, the Company or the
Subsidiary or affiliate that employs you (the “Employer”) (if applicable) shall
have the right to require you to pay any U.S. Federal, state, local or other
taxes (including non-U.S. taxes, social insurance, payroll tax, payment on
account or other tax-related withholding) (“Tax-Related Items”) which may be
required to be withheld or paid in connection with the Restricted Stock Units. 
Such obligation shall be satisfied either:

 

(a)         by the Company by withholding whole shares of Common Stock which
would otherwise be delivered to you, having an aggregate Fair Market Value
determined as of the date the obligation to withhold or pay taxes arises in
connection with the Restricted Stock Units (the “Tax Date”), or by the Company
or Employer withholding an amount of cash which would otherwise be payable to
you, in the amount necessary to satisfy any such obligation; or

 

(b)         by you by any of the following means: (A) a cash payment to the
Company or the Employer in the amount necessary to satisfy any such obligation,
(B) delivery (either actual delivery or by attestation procedures established by
the Company) to the Company of shares of Common Stock having an aggregate Fair
Market Value, determined as of the Tax Date, equal to the amount necessary to
satisfy any such obligation, (C) authorizing the Company to withhold whole
shares of Common Stock which would otherwise be delivered having an aggregate
Fair Market Value, determined as of the Tax Date, or withhold an amount of cash
which would otherwise be payable to you, equal to the amount necessary to
satisfy any such obligation, or (D) any combination of (A), (B) and (C).

 

Shares of Common Stock to be delivered or withheld may not have an aggregate
Fair Market Value, determined as of the Tax Date, in excess of the amount
determined by applying the minimum statutory withholding rate (as determined by
the Company in good faith and in its sole discretion).  Any fraction of a share
of Common Stock which would be required to satisfy such an obligation shall be
disregarded and you shall pay the remaining amount in cash.

 

Regardless of any action the Company or the Employer (if applicable) takes with
respect to any or all Tax-Related Items, you acknowledge and agree that the
ultimate liability for all Tax-Related Items legally due by you is and remains
your responsibility and that the Company and/or the Employer (a) make no
representations or undertakings regarding the treatment of any Tax-Related Items
in connection with any aspect of the Units or the shares of Common Stock issued
upon vesting of the Units, and (b) do not commit to structure the terms of the
Award (or any aspect of the Units) to reduce or eliminate your liability for
Tax-Related Items.

 

6.                     Change of Capitalization:  If, prior to the time the
restrictions imposed by Section 2 of this Award Agreement on the Restricted
Stock Units awarded hereunder lapse, the Company shall be reorganized or
consolidated or merged with another corporation, the appropriate amount of any
stock, securities or other property exchangeable for shares of Common Stock
pursuant to such reorganization, consolidation or merger shall be appropriately
substituted for the shares of Common Stock then subject to the Restricted Stock
Units issued and/or credited hereunder.

 

7.                     Continuation of Employment: This Award Agreement shall
not confer upon you any right to continuation of employment by the Company, its
affiliates, and/or its Subsidiaries, nor shall this Award Agreement interfere in
any way with the Company’s, its affiliates’, and/or its Subsidiaries’ right to
terminate your employment at any time, as may be permitted under local law.

 

8.                    No Right to Future Grants; No Right of Employment;
Extraordinary Item: In accepting the grant, you acknowledge that:  (a) the Plan
is established voluntarily by the Company, it is discretionary in nature and it
may be modified, suspended or terminated by the Company at any time, as provided
in the Plan and this Award Agreement; (b) the grant of the Restricted Stock
Units is voluntary and occasional and does not create any contractual or other
right to receive future grants of Restricted Stock Units, or

 

--------------------------------------------------------------------------------


 

benefits in lieu of Restricted Stock Units, even if Restricted Stock Units have
been granted repeatedly in the past; (c) all decisions with respect to future
grants, if any, will be at the sole discretion of the Company; (d) your
participation in the Plan is voluntary; (e) the Restricted Stock Units and any
Common Stock subject to the Restricted Stock Units are not part of normal or
expected compensation or salary for any purposes, including, but not limited to,
calculating any severance, resignation, termination, redundancy, end of service
payments, bonuses, long-service awards, pension or retirement benefits or
similar payments; (f) the grant of Restricted Stock Units is provided for future
services to the Company and its Affiliates and is not under any circumstances to
be considered compensation for past services; (g) in the event that you are an
employee of an affiliate or Subsidiary of the Company, the grant will not be
interpreted to form an employment contract or relationship with the Company; and
furthermore, the grant will not be interpreted to form an employment contract
with the affiliate or Subsidiary that is your employer; (h) the future value of
the underlying shares of Common Stock is unknown and cannot be predicted with
certainty; (i) no claim or entitlement to compensation or damages arises from
forfeiture or termination of the Restricted Stock Units or diminution in value
of the Restricted Stock Units or the shares of Common Stock and you irrevocably
release the Company, its affiliates and/or its Subsidiaries from any such claim
that may arise; and (j) in the event of involuntary termination of your
employment, your right to receive Restricted Stock Units and vest in Restricted
Stock Units and/or Common Stock under the Plan, if any, will terminate in
accordance with the terms of the Plan and will not be extended by any notice
period mandated under local law; furthermore, your right to vest in the
Restricted Stock Units after such termination of employment, if any, will be
measured by the date of termination of your active employment and will not be
extended by any notice period mandated under local law.

 

9.                     Requirements of Law: The granting of Restricted Stock
Units under the Plan, and the issuance or delivery of any certificate or
certificates for Common Stock upon the vesting of Restricted Stock Units shall
be subject to, and conditioned upon, satisfaction of all applicable laws, rules,
and regulations, and to such approvals by any governmental agencies or national
securities exchanges as may be required.

 

10.              Alternative Form of Settlement in Non-U.S. Jurisdictions: 
Notwithstanding anything in the Agreement to the contrary, if you are resident
or employed outside of the United States, the Company may, in its sole
discretion, settle the Restricted Stock Units in the form of a cash payment to
the extent settlement in shares of Common Stock: (i) is prohibited under local
law; (ii) would require you, the Company and/or its Subsidiaries or affiliates
to obtain the approval of any governmental and/or regulatory body in your
country of residence (or country of employment, if different); (iii) would
result in adverse tax consequences for you or the Company; or (iv) is
administratively burdensome.  Alternatively, the Company may, in its sole
discretion, settle the Restricted Stock Units in the form of shares of Common
Stock but require you to immediately sell such shares (in which case, this Award
Agreement shall give the Company the authority to issue sales instructions on
your behalf).

 

11.              Compliance with Local Law:  If you are resident or employed
outside of the United States, as a condition to the grant of Restricted Stock
Units, you agree to repatriate all payments attributable to the shares of Common
Stock and/or cash acquired under the Plan in accordance with local foreign
exchange rules and regulations in your country of residence (and country of
employment, if different).  In addition, you agree to take any and all actions,
and consent to any and all actions taken by the Company and the Company’s
Subsidiaries and affiliates, as may be required to allow the Company and the
Company’s Subsidiaries and affiliates to comply with local laws, rules and
regulations in your country of residence (and country of employment, if
different).  Finally, you agree to take any and all actions as may be required
to comply with your personal legal and tax obligations under local laws,
rules and regulations in your country of residence (and country of employment,
if different).

 

12.              Employee Data Privacy. You hereby explicitly and unambiguously
consent to the collection, use and transfer, in electronic or other form, of
your personal data as described in this document by and among, as applicable,
the Company, its affiliates and its Subsidiaries for the exclusive purpose of
implementing, administering and managing your participation in the Plan.

 

You understand that the Company (and/or the Employer, if applicable) holds
certain personal information about you, including, but not limited to, your
name, home address and telephone number,

 

--------------------------------------------------------------------------------


 

date of birth, email address, family size, marital status, sex, beneficiary
information, emergency contacts, passport/visa information, age, language
skills, drivers license information, nationality, C.V. (or resume), wage
history, employment references, social insurance number or other identification
number, salary, job title, employment or severance contract, current wage and
benefit information, personal bank account number, tax related information, plan
or benefit enrollment forms and elections, option or benefit statements, any
shares of stock or directorships in the company, details of all options or any
other entitlements to shares of stock awarded, canceled, purchased, vested,
unvested or outstanding for purpose of managing and administering the Plan
(“Data”).

 

You understand that Data may be transferred to any third parties assisting in
the implementation, administration and management of the Plan, that these
recipients may be located in your country or elsewhere, and that the recipient’s
country may have different data privacy laws and protections than your country. 
You understand that you may request a list with the names and addresses of any
potential recipients of the Data by contacting Corporate Human Resources.

 

You authorize the recipients to receive, possess, use, retain and transfer the
Data, in electronic or other form, for the purposes of implementing,
administering and managing your participation in the Plan, including any
requisite transfer of such Data as may be required to a broker or other third
party with whom you may elect to deposit any shares of Common Stock acquired. 
You understand that Data will be held only as long as is necessary to implement,
administer and manage your participation in the Plan.

 

You understand that you may, at any time, view Data, request additional
information about the storage and processing of Data, require any necessary
amendments to Data or refuse or withdraw the consents herein, in any case
without cost, by contacting in writing Corporate Human Resources.

 

You understand, however, that refusing or withdrawing your consent may affect
your ability to participate in the Plan.  For more information on the
consequences of your refusal to consent or withdrawal of consent, you understand
that you may contact Corporate Human Resources.

 

13.              Compliance with Section 409A of the Code.  It is intended that
this Award Agreement and the Plan be exempt from the provisions of section 409A
of the Code to the maximum extent permissible under law.  To the extent section
409A of the Code applies to this Award Agreement and the Plan, it is intended
that this Award Agreement and the Plan comply with the provisions of section
409A of the Code.  This Award Agreement and the Plan shall be administered and
interpreted in a manner consistent with this intent.  In the event that this
Award Agreement or the Plan does not comply with section 409A of the Code (to
the extent applicable thereto), the Company shall have the authority to amend
the terms of this Award Agreement or the Plan (which amendment may be
retroactive to the extent permitted by section 409A of the Code and may be made
by the Company without your consent) to avoid excise taxes and other penalties
under section 409A of the Code, to the extent possible.  Notwithstanding the
foregoing, no particular tax result for you with respect to any income
recognized by you in connection with this Award Agreement is guaranteed, and you
solely shall be responsible for any taxes, penalties, interest or other losses
or expenses incurred by you under section 409A of the Code in connection with
this Award Agreement.  To the extent any amounts under this Award Agreement are
payable by reference to your “termination of employment,” such term shall be
deemed to refer to your “separation from service,” within the meaning of section
409A of the Code.  Notwithstanding any other provision in this Plan, if you are
a “specified employee,” as defined in section 409A of the Code, as of the date
of your separation from service, then to the extent any amount payable under
this Award Agreement (i) constitutes the payment of nonqualified deferred
compensation, within the meaning of section 409A of the Code, (ii) is payable
upon your separation from service and (iii) under the terms of this  Award
Agreement would be payable prior to the six-month anniversary of your separation
from service, such payment shall be delayed until the earlier to occur of
(a) the six-month anniversary of your separation from service or (b) the date of
your death.

 

14.              Administration: This Award Agreement and your rights hereunder
are subject to all the terms and conditions of the Plan, as the same may be
amended from time to time, as well as to such rules and regulations as the Board
or the Committee may adopt for administration of the Plan.

 

--------------------------------------------------------------------------------


 

15.              Not a Public Offering in Non-U.S. Jurisdictions:  If you are
resident or employed outside of the United States, neither the grant of the
Restricted Stock Units under the Plan nor the issuance of the underlying shares
of Common Stock upon vesting of the Restricted Stock Units is intended to be a
public offering of securities in your country of residence (and country of
employment, if different).  The Company has not submitted any registration
statement, prospectus or other filings to the local securities authorities in
jurisdictions outside of the United States unless otherwise required under local
law.

 

16.              Governing Law:  All questions concerning the construction,
validity and interpretation of this Award Agreement and the Plan shall be
governed and construed according to the laws of the State of Delaware, without
regard to the application of the conflicts of laws provisions thereof.  Any
disputes regarding this Award or the Plan shall be brought only in the state or
federal courts of the State of Delaware.

 

17.              Addendum to Award Agreement:  Notwithstanding any provisions of
this Award Agreement to the contrary, the Restricted Stock Units shall be
subject to such special terms and conditions for your country of residence (and
country of employment, if different), as the Company may determine in its sole
discretion and which shall be set forth in an addendum to these terms and
conditions (the “Addendum”).  If you transfer your residence and/or employment
to another country, any special terms and conditions for such country will apply
to the Restricted Stock Units to the extent the Company determines, in its sole
discretion, that the application of such terms and conditions is necessary or
advisable in order to comply with local law or to facilitate the administration
of the Plan.  In all circumstances, the Addendum shall constitute part of these
terms and conditions.

 

18.              Electronic Delivery:  The Company may, in its sole discretion,
decide to deliver any documents related to the Restricted Stock Units or other
awards granted to you under the Plan by electronic means.  You hereby consent to
receive such documents be electronic delivery and agree to participate in the
Plan through an on-line or electronic system established and maintained by the
Company or a third party-designated by the Company.

 

19.              English Language:  If you are resident and/or employed outside
of the United States, you acknowledge and agree that it is your express intent
that the Award Agreement, the Plan and all other documents, notices and legal
proceedings entered into, given or instituted pursuant to the Restricted Stock
Units, be drawn up in English.  If you have received the Award Agreement, the
Plan or any other documents related to the Restricted Stock Units translated
into a language other than English, and if the meaning of the translated version
is different than the English version, the English version will control.

 

20.              Additional Requirements:  The Company reserves the right to
impose other requirements on the Restricted Stock Units, any shares of Common
Stock acquired pursuant to the Restricted Stock Units, and your participation in
the Plan, to the extent the Company determines, in its sole discretion, that
such other requirements are necessary or advisable in order to comply with local
law or to facilitate the administration of the Plan.  Such requirements may
include (but are not limited to) requiring you to sign any agreements or
undertakings that may be necessary to accomplish the foregoing.

 

--------------------------------------------------------------------------------


 

Ingredion Incorporated

 

 

By:

 

 

 

 

 

 

Diane J. Frisch

 

 

Title:

Senior Vice President, Human Resources

 

By your signature below, you represent that you are familiar with the terms and
provisions of the Ingredion Incorporated Stock Incentive Plan, and hereby accept
this Award Agreement subject to all of the terms and provisions thereof.  You
further agree to notify the Company upon any change in residence.

 

 

 

 

Print Name

 

 

 

 

 

 

 

 

Signature

 

Date

 

*          *          *          *          *

 

--------------------------------------------------------------------------------


 

Ingredion International

Addendum to the Restricted Stock Units Award Agreement

 

In addition to the terms of the Plan and the Award Agreement, the Restricted
Stock Units are subject to the following additional terms and conditions.  All
defined terms contained in this Addendum shall have the same meaning as set
forth in the Plan and the Award Agreement.  Pursuant to Section 17 of the Award
Agreement, if you transfer your residence and/or employment to another country
reflected in an Addendum, the additional terms and conditions for such country
(if any) will apply to you to the extent the Company determines, in its sole
discretion, that the application of such terms and conditions is necessary or
advisable in order to comply with local law or to facilitate the administration
of the Plan.

 

AUSTRALIA

 

Shareholder Approval Requirement.  To the extent you are an individual whose
termination benefits are subject to Sections 200 to 200J of the Corporations Act
2001, the Award is contingent upon the Company’s satisfaction of the shareholder
approval requirements thereunder.  To the extent the Company does not or is
unable to satisfy such requirements, your Award will be null and void, and you
will not have any claims against the Company to receive any payment or other
benefits in lieu of the Award.

 

CHILE

 

Private Placement.  In accordance with Circular 99 of 2001, from Chile’s
Superintendence of Securities, the grant of the Restricted Stock Units hereunder
is not intended to be a public offering of securities in Chile but instead is
intended to be a private placement.  As a private placement, the Company has not
submitted any registration statement, prospectus or other filings with the local
securities authorities, and the Plan is not subject to the supervision of the
local securities authorities.

 

FRANCE

 

Use of English Language.  You acknowledge and agree that it is your express wish
that this Award Agreement, as well as all documents, notices and legal
proceedings entered into, given or instituted pursuant hereto or relating
directly or indirectly hereto, be drawn up in English.  Vous reconnaissez et
consentez que c’est votre souhait exprès qui cet accord, de meme que tous
documents, toutes notifications et tous procédés légaux est entré dans, donné ou
instituté conformément ci-annexé ou relatant directement ou indirectement
ci-annexé, est formulé dans l’anglais.

 

MEXICO

 

1.             Commercial Relationship.  You expressly recognize that your
participation in the Plan and the Company’s grant of Restricted Stock Units does
not constitute an employment relationship between you and the Company.  You have
been granted the Restricted Stock Units as a consequence of the commercial
relationship between the Company and the Company’s affiliate in Mexico that
employs you, and the Company’s local affiliate in Mexico is your sole employer. 
Based on the foregoing, (a) you expressly recognize the Plan and the benefits
you may derive from your participation in the Plan does not establish any rights
between you and the Company’s affiliate in Mexico that employs you, (b) the Plan
and the benefits you may derive from your participation in the Plan are not part
of the employment conditions and/or benefits provided by the Company’s affiliate
in Mexico that employs you, and (c) any modifications or amendments of the Plan
by the Company, or a termination of the Plan by the Company, shall not
constitute a change or impairment of the terms and conditions of your employment
with the Company’s affiliate in Mexico that employs you.

 

2.             Extraordinary Item of Compensation.  You expressly recognize and
acknowledge that your participation in the Plan is a result of the discretionary
and unilateral decision of the Company, as well as your free and voluntary
decision to participate in the Plan in accordance with the terms and conditions
of the Plan, the Award Agreement and this Addendum.  As such, you acknowledge
and agree that the Company may, in

 

--------------------------------------------------------------------------------


 

its sole discretion, amend and/or discontinue your participation in the Plan at
any time and without any liability.  The value of this Award is an extraordinary
item of compensation outside the scope of your employment contract, if any. 
This Award is not part of your regular or expected compensation for purposes of
calculating any severance, resignation, redundancy, end of service payments,
bonuses, long-service awards, pension or retirement benefits, or any similar
payments, which are the exclusive obligations of the Employer.

 

PHILIPPINES

 

Settlement in Cash.  Notwithstanding any provision in the Award Agreement or
Plan to the contrary, pursuant Section 10 of the Award Agreement, the Company
shall settle your Restricted Stock Units in the form of a cash payment unless,
at the time of delivery, share settlement does not trigger the need for any
approval from and/or filing with the Philippines Securities and Exchange
Commission.

 

SINGAPORE

 

Securities Law Information.  The grant of the Award under the Plan is being made
pursuant to the “Qualifying Person” exemption under section 273(1)(f) of the
Securities and Futures Act (Chapter 289, 2006 Ed.) (the “SFA”).  The Plan has
not been lodged or registered as a prospectus with the Monetary Authority of
Singapore.  You should note that, as a result, the Award is subject to section
257 of the SFA and you will not be able to make: (a) any subsequent sale of the
shares of Common Stock underlying the Award in Singapore; or (b) any offer of
such subsequent sale of the shares of Common Stock subject to the Award in
Singapore, unless such sale or offer is made pursuant to the exemptions under
Part XIII Division 1 Subdivision (4) (other than section 280) of the SFA.

 

SOUTH AFRICA

 

1.             Award Conditioned on South African Reserve Bank Approval.  If you
are a local national employed in South Africa, the grant of the Award is
conditioned upon the Company obtaining the approval for the grant of Restricted
Stock Units under the Plan from the South African Reserve Bank.

 

2.             Withholding Taxes.  The following provision supplements Section 5
of the Award Agreement:

 

By accepting the Restricted Stock Units, you agree to notify the Employer of the
amount of any gain realized upon vesting of the Restricted Stock Units.  If you
fail to advise the Employer of the gain realized upon vesting of the Restricted
Stock Units, you may be liable for a fine.  You will be responsible for paying
any difference between the actual tax liability and the amount withheld.

 

3.             Exchange Control Obligations.  You are solely responsible for
complying with applicable exchange control regulations and rulings (the
“Exchange Control Regulations”) in South Africa.  As the Exchange Control
Regulations change frequently and without notice, you should consult your legal
advisor prior to the acquisition or sale of Shares under the Plan to ensure
compliance with current Exchange Control Regulations.  Neither the Company nor
any of its Subsidiaries or affiliates will be liable for any fines or penalties
resulting from your failure to comply with applicable laws.

 

SPAIN

 

1.             Acknowledgement of Discretionary Nature of the Plan; No Vested
Rights.  In accepting the Award, you acknowledge that you consent to
participation in the Plan and have received a copy of the Plan.  You understand
that the Company has unilaterally, gratuitously and in its sole discretion
granted the Restricted Stock Units under the Plan to individuals who may be
employees of the Company or its Subsidiaries throughout the world.  The decision
is a limited decision that is entered into upon the express assumption and
condition that any grant will not economically or otherwise bind the Company or
any of its Subsidiaries on an ongoing basis.  Consequently, you understand that
the Restricted Stock Units are granted on the assumption and condition that the
Restricted Stock Units and the shares of Common Stock acquired upon vesting of
the Restricted Stock Units shall not become a part of any employment contract
(either with the Company or any of its Subsidiaries) and shall not be considered
a mandatory benefit, salary for any purposes (including

 

--------------------------------------------------------------------------------


 

severance compensation) or any other right whatsoever.  In addition, you
understand that this grant would not be made to you but for the assumptions and
conditions referenced above. Thus, you acknowledge and freely accept that should
any or all of the assumptions be mistaken or should any of the conditions not be
met for any reason, the Award shall be null and void.

 

You understand and agree that, as a condition of the grant of the Restricted
Stock Units, subject to Section 3 of the Award Agreement, any unvested portion
of the Restricted Stock Units as of the date you cease active employment will be
forfeited without entitlement to the underlying shares of Common Stock or to any
amount of indemnification in the event of the termination of employment by
reason of, but not limited to, (i) material modification of the terms of
employment under Article 41 of the Workers’ Statute or (ii) relocation under
Article 40 of the Workers’ Statute.  You acknowledge that you have read and
specifically accept the conditions referred to in the Award Agreement regarding
the impact of a termination of employment on your Restricted Stock Units.

 

2.             Termination for Cause.  Notwithstanding anything to the contrary
in the Plan or your Award Agreement, “Cause” shall be defined in the Plan,
irrespective of whether the termination is or is not considered a fair
termination (i.e., “despido procedente”) under Spanish legislation.

 

UNITED KINGDOM

 

2.             Income Tax and Social Insurance Contribution Withholding.  The
following provision supplements Section 5 of the Award Agreement:

 

If payment or withholding of the income tax due in connection with the
Restricted Stock Units is not made within ninety (90) days of the event giving
rise to the income tax liability or such other period specified in
Section 222(1)(c) of the U.K. Income Tax (Earnings and Pensions) Act 2003 (the
“Due Date”), the amount of any uncollected income tax shall constitute a loan
owed by you to the Employer, effective as of the Due Date.  You agree that the
loan will bear interest at the then-current official rate of Her Majesty’s
Revenue & Customs (“HMRC”), it shall be immediately due and repayable, and the
Company or the Employer may recover it at any time thereafter by any of the
means referred to in Section 5 of the Agreement.  Notwithstanding the foregoing,
if you are a director or executive officer of the Company (within the meaning of
Section 13(k) of the U.S. Securities and Exchange Act of 1934, as amended), you
will not be eligible for a loan from the Company to cover the income tax
liability.  In the event that you are a director or executive officer and the
income tax is not collected from or paid by you by the Due Date, the amount of
any uncollected income tax will constitute a benefit to you on which additional
income tax and national insurance contributions (“NICs”) will be payable.  You
will be responsible for reporting any income tax and NICs due on this additional
benefit directly to HMRC under the self-assessment regime.

 

3.                                      Exclusion of Claim. You acknowledge and
agree that you will have no entitlement to compensation or damages in
consequence of the termination of your employment with the Company or its
Subsidiaries or affiliates for any reason whatsoever and whether or not in
breach of contract, insofar as such entitlement arises or may arise from your
ceasing to have rights under or to be entitled to the Award as a result of such
termination, or from the loss or diminution in value of the Award.  Upon the
grant of the Restricted Stock Units, you shall be deemed irrevocably to have
waived any such entitlement.

 

*          *          *          *          *

 

--------------------------------------------------------------------------------